Citation Nr: 1701440	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-25 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acne disability.

2.  Entitlement to an initial rating for sinusitis in excess of 10 percent from October 23, 2006 to October 28, 2015, and a rating in excess of 50 percent from October 29, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Board remanded the case for additional development.  

During the pendency of the appeal, in a November 2015 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for sinusitis from 10 percent to 50 percent, effective October 2015.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal of the Veteran originally included a claim for service connection for sleep apnea.  In an April 2016 rating decision, the AOJ granted service connection for sleep apnea.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for sleep apnea.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The issue of entitlement to service connection for an acne disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  From October 23, 2006 to October 28, 2015, the Veteran's sinusitis is shown to be productive of a disability picture that more nearly approximates that of non-incapacitating episodes six or more times a year of sinusitis characterized by headaches and pain; the evidence is against a finding that the Veteran has undergone radical surgery with chronic osteomyelitis, or had near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

2.  Effective October 29, 2015, the Veteran's sinusitis is rated at 50 percent, which is the maximum schedular rating for sinusitis; the symptoms and their severity are fully accounted for by the schedular rating assigned.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for sinusitis from October 23, 2006 to October 28, 2015 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.97, Diagnostic Code 6513 (2016).

2.  The criteria for a rating in excess of 50 percent for sinusitis since October 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and an opinion obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  The prior remand directed the AOJ to request records from the VA Medical Center for treatment identified by the Veteran as occurring shortly after separation in January or February 1968.  In April 2016, however, the Veteran advised VA that he misspoke about receiving treatment and withdrew his request to VA to obtain those records.  The remand also directed the AOJ to readjudicate the Veteran's claim to include whether it should make a referral to VA Director of Compensation for an extraschedular evaluation.  The AOJ did so when it issued a supplemental statement of the case in April 2016 denying a referral to the Director.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating for Sinusitis 

i. Legal Criteria and Factual Background

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis) are to be rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

The Veteran has been service connected for sinusitis under Diagnostic Code 6513 since October 26, 2006, with a 10 percent rating.  In November 2015, the AOJ increased the rating for sinusitis to 50 percent, the highest rating possible for sinusitis under Diagnostic Code 6513, effective October 29, 2015.  In April 2016, the AOJ issued a supplemental statement of the case declining to refer the Veteran's sinusitis disability to VA Director of Compensation for an extraschedular rating.  At all relevant times, the Veteran asserts his sinusitis disability warrants a higher rating.

During a March 2007 VA examination, the Veteran reported that he has been getting frequent and chronic sinus infections since military service.  The problem at first was fairly mild, but has progressively gotten worse and more frequent over the years.  He has mostly been treated with antibiotics.  His primary concern is that he has great difficulty with his sleep apnea which worsens with sinusitis episodes.  The sinusitis episodes occur five to seven times a year.  The Veteran complained of difficulty breathing through the nose, congestion, and rhinorrhea.  The condition was treated with Flonase.  He has not been hospitalized nor had surgery due to the sinusitis condition.  There was no history of fever/chills, malaise, night sweats, or neoplasms.  He reported more than six non-incapacitating episodes in the previous year, but there was no indication of treatment by a physician who prescribed bed rest.  Upon examination, the nasal area was normal but the Veteran's sinus in the left infraorbital area was tender.  The examiner noted the Veteran worked as a mail handler for the United States Post Office for over 20 years. 

In July 2008, the Veteran's primary care provider noted the Veteran had a history of congestion of the left nostril with severe pain and pressure extending under the left eye.  On examination, the Veteran's oropharynx was normal but crowded.  

In an April 2009 VA sleep apnea examination, the Veteran reported diagnosis of sleep apnea 13 years ago, he managed the problem with a C-PAP machine.  He recently felt his chronic nasal congestion and sinus problems made using the C-PAP device extremely difficult.  In the past he has had symptoms of nasal congestion and occasionally had yellow liquid coming from one or both sides of the nose.  Sometimes, he had had pressure beneath the left eye and behind the left eye.  The VA examiner observed that the nasal septum is somewhat deviated but no abnormalities in the oral cavity pharynx or neck. 

In a June 2009 VA examination, the VA examiner noted the Veteran's history of chronic rhinosinusitis which he feels is exacerbated when he uses his C-PAP.  He reported that the C-PAP makes the pain in his left face worse and awakens him from sleep.  This significantly interfered with his occupational functioning- he described himself as being drunk without being drunk.  He also reported difficulty breathing from the left side of his nose.  He denied rhinitis post-nasal drip or epistaxis.  He has never been hospitalized for his sinusitis but does get occasional antibiotic treatment.  The last antibiotic treatment occurred the previous winter.  The Veteran had a deviated nasal septum with a large left inferior septal spur.  The examiner concluded the Veteran had chronic rhinosinusitis exacerbated by obstructive sleep apnea treatments.  

A CT scan in October 2012 resulted in a diagnosis of mild pan sinusitis.  

On October 28, 2015, the Veteran was provided a VA examination.  The Veteran used Flonase and over the counter medication to treat his symptoms.  The VA examiner determined the Veteran's disability involved the maxillary and the ethmoid sinuses and he had constant sinusitis causing pressure and discomfort in the left ethmoid/maxillary sinus area.  In turn, the Veteran suffered headaches, pain and tenderness in the affected sinus and purulent discharge.  The disability caused seven or more non-incapacitating episodes in the previous year.  He had not suffered any incapacitating episodes requiring prolonged (4 to 6 weeks) of antibiotics treatment during this period.  The Veteran has never had surgery for his sinus disability.

Upon examination, both nasal passages did not have a fifty percent obstruction and he did not have a complete obstruction on either the right or left side.  He had permanent hypertrophy of the nasal turbinates.  He did not have nasal polyps, any granulomatous conditions, or any other abnormalities regarding his sinuses and nasal passages.  The examiner did note the Veteran's symptoms of sinusitis and rhinitis affects his ability to use C-PAP which results in daytime fatigue.

In his statements to VA, the Veteran relayed that he has used a C-PAP machine since 1993 for sleep apnea.  The Veteran stated, however, that when he has a sinusitis episode, he cannot use a C-PAP machine and/or it is ineffective in alleviating his sleep apnea.  As a result, the next day, he has fatigue and is tired.  He cannot function and at times has missed work.  The Veteran has submitted documentation of time lost at work for sleep apnea.  He has had to take more frequent naps.  The medical evidence shows he has made similar complaints to his health care providers.  The Veteran also attributes headaches, panic attacks, and mood changes such as depression to sinusitis.  He also notes that the situation could result in such problems as a heart attack, irregular heartbeat, stroke, high blood pressure, and type 2 diabetes.  

ii. Schedular Analysis

Initially, the Board recognizes that the evidence supporting the Veteran's claims for higher ratings includes his statements regarding the severity of his disability, particularly the effect it has had on his sleep causing fatigue and lost time at work.  The Board has considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  

The Board recognizes the Veteran argues for a higher rating for his sinusitis disability because it affects his sleep apnea disability.  When he has a sinusitis episode at night, it interferes with his C-PAP machine.  Consequently, the next day he is sleepy and the Veteran feels he cannot function and compares the effect to being drunk.  The Veteran, however, is now service connected for sleep apnea, which is rated separately at 50 percent.  The sleep apnea rating accounts for his sleepiness.  38 C.F.R. § 4.97, Diagnostic Code 6847 (2016).  To the extent that that disability accounts for the Veteran's fatigue/drowsiness, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this case, the Board finds that the effect of his sinusitis ultimately causing drowsiness has not produced separate and distinct manifestations of two disabilities.  Instead, both are responsible for the same symptom of fatigue.  The Board finds that such symptomology is already incorporated into and accounted for in the sleep apnea rating.  

The Board recognizes that the Veteran has attributed sinusitis to causing or aggravating additional disabilities or disorders such as panic attacks, depression, heart problems, high blood pressure, and diabetes.  There is medical evidence to support a diagnosis for panic attacks (as anxiety), depression, hypertension, and that he is a borderline diabetic.  None of these disabilities, however, involve claims that are before the Board.  The only issue before the Board is the rating assigned for sinusitis and none of these additional disorders or their residuals are part of the schedular rating criteria for sinusitis.  Instead, those disabilities have different schedular criteria for ratings when service connected.  See generally, 38 C.F.R., Part 4.  In some instances, VA has already denied service connection for these conditions, such as panic attacks, depression, and hypertension in a May 2013 rating decision.  The Veteran did not appeal this rating decision and it is now final.  38 C.F.R. § 3.104 (2016).  Simply put, the issue of entitlement to a rating for these conditions is not before the Board and will not be further discussed in this decision.  

The Board notes that the Veteran has also been diagnosed with other respiratory disorders.  For example, a January 2008 chest x-ray revealed chronic obstructive pulmonary disease.  Those disabilities have not been service connected.  For the purposes of this decision, the Board has taken care to not distinguish between manifestations of service-connected sinusitis and nonservice-connected disabilities such as chronic obstructive pulmonary disease in the absence of medical evidence which clearly does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

After a careful review of the record, the Board has determined that the Veteran's disability warrants a rating of 30 percent, but no higher, for the period from October 23, 2006 to October 28, 2015.  The medical evidence does not show that the Veteran's sinusitis was manifested by any incapacitating episodes with treatment by a physician whatsoever.  While there is some evidence of antibiotic treatment based upon the Veteran's reports, there is no evidence that the Veteran required four to six weeks of antibiotic treatment at any point.  Thus, an increased rating is not warranted on that basis.  The Veteran, however, had five to seven non-incapacitating episodes per year in the applicable period.  The Veteran has also shown headaches and pain, but not purulent discharge.  Instead, he has rhinorrhea, which is the free discharge of a thin nasal mucous.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1665 (31st Ed. 2007).  On the other hand, a purulent discharge involves pus, DORLAND'S at 1581.  Nevertheless, reconciling all the evidence into a consistent disability picture, the Veteran has six or more episodes of non-incapaciting episodes causing headaches and pain and therefore has a disability picture more nearly approximating the schedular criteria for a 30 percent rating.  

On the other hand, the Veteran's sinus disability does not warrant a 50 percent rating for the period from October 23, 2006 to October 28, 2015.  As noted, there has not been any evidence of incapaciting episodes and the Veteran has not undergone surgery, much less surgery due to chronic osteomyelitis or radical surgery with chronic osteomyelitis, or undergone multiple procedures with continuing symptoms.  Moreover, the Board finds the Veteran's reports of sinusitis are not and do not equate to near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus.  Accordingly, the Board finds that disability picture does not rise to the level or more nearly approximate the picture of a rate of 50 percent.  See 38 C.F.R. § 4.21 (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment).

The Veteran's sinus disability has been rated at 50 percent since October 29, 2015.  This is the highest schedular rating allowed under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97.  Thus, a higher schedular rating is not warranted for this period.  

There are no other diagnostic codes under which the Veteran's disability would be more appropriately evaluated.  

iii. Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is warranted during either period discussed above.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

There is no competent medical evidence of an exceptional or unusual clinical presentation in the record at any point.    

The Veteran's difficulty in breathing, sinus congestion, pain, and headaches are factors contemplated in the rating criteria for sinusitis, as are his episodes of sinusitis.  See 38 C.F.R. § 4.97, General Rating Formula for Sinusitis.  

The Board recognizes that the Veteran has reported lost time from his employment as sinusitis interferes with his use of the C-PAP machine which exacerbates his sleep apnea, causing him to be tired the next day.  The United States Court of Appeals for the Federal Circuit, in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), held that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  This is not such a case.  The Veteran has been assigned a 50 percent rating for sleep apnea under Diagnostic Code 6847.  That diagnostic code (and the disability percentage assigned) contemplates persistent hypersomnolence (sleepiness).  38 C.F.R. § 4.97.  

A disability rating is intended to compensate for average impairment in earning capacity resulting from a service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this case, the Veteran is assigned a 50 percent rating for sleep apnea and 30 and 50 percent ratings for his sinusitis, before and as of October 29, 2015 respectively.  The Board finds these ratings adequately compensate the Veteran for his symptoms, to include sleepiness during sinusitis episodes due to limited effectiveness of his C-PAP because of the sinusitis.  Simply put, missing some time from work for sleepiness is not an exceptional or unusual situation for someone assigned the highest schedular evaluation available for sleep apnea as well as a separate 30 or 50 percent rating for sinusitis.  

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of each disability at issue is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for any time since the effective date of service connection, including for an extraschedular rating greater than 50 percent since October 29, 2015.




iv. Total Disability Rating Consideration

During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The record reflects that at the time of filing his claims, and at all relevant times since, the Veteran works for the United States Post Office.  Here, the evidence suggests that the Veteran's disabilities may have affected his employment in the performance of his duties, but there is no evidence to suggest his sinusitis prevented him from obtaining and maintaining gainful employment.  In this case, the Veteran has not raised total disability and there is no evidence of record that reasonably raises the issue of TDIU.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.


ORDER

An initial rating of 30 percent, but no higher, effective October 23, 2006 to October 28, 2015, for sinusitis is granted subject to the laws and regulations governing the payment of monetary awards.

An initial rating of in excess of 50 percent for sinusitis, including on an extraschedular basis, since October 29, 2015, is denied.


REMAND

In March 2016, the Board remanded the Veteran's claim for service connection for an acne disability to the AOJ for additional development.  

Acne on the face and back was noted in the service entrance examination report in 1964 and the Veteran states that the acne worsened during service.  Instead of seeking treatment during service, he used Clearasil.  The Veteran received a VA skin examination in February 2007 and the VA examiner diagnosed a chronic course of acne.  Examination revealed acne on the back, shoulders, and chest. 

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The February 2007 examiner did not provide an opinion stating whether any current acne was the same disability noted upon entrance, and if so, whether it was permanently aggravated by service beyond its natural progression.  Thus, the Board's March 2016 remand directed the VA examiner to determine if the Veteran's current acne is the same condition noted at entry into service and if so, whether the acne was aggravated during service and if any aggravation was clearly due to the natural progress of the disorder.

VA provided the VA examination directed by the remand in April 2016.  The examiner determined the acne did not progress beyond its natural progression because the service treatment records are silent for acne complaints or treatment.  The examiner, however, did not discuss the Veteran's statements, namely that acne worsened during service, but that instead of seeking treatment at that time, he used Clearasil.  The Veteran is competent to state that he self-treated his acne during service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).
  
On remand, the examiner should provide an addendum opinion addressing whether the acne noted upon entrance was aggravated by service, explicitly considering the Veteran's statement that he self-treated his acne during service.

Accordingly, the case is REMANDED for the following action:

1.   Arrange for the examiner who conducted the April 2016 examination, if available, to prepare an addendum opinion, and only if necessary conduct a new examination.  The claims file should be made available to the examiner.  The rationale for all opinions should be provided. 

As the examiner previously determined that the current acne is the same disability noted at entry, the examiner is asked to address whether the acne was aggravated during service.  If so, was the aggravation clearly due to the natural progress of the disorder?  The examiner must address the clinical significance of the Veteran's statement that instead of seeking treatment during service he self-treated the condition with products such as Clearasil.  The examiner should also comment on the significance, if any, of the fact that face and back acne was noted at entrance into service and currently the Veteran has acne of the back, shoulders, and chest.

The examiner is advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability versus a temporary flare-up of symptoms.

2.  After the development requested is completed, readjudicate the claim for service connection for acne.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


